Case 2:19-cv-12354-TGB-RSW ECF No. 107, PageID.2161 Filed 11/17/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 MARTIN ANTONIO SOLOMON,                            2:19-cv-12354

                   Plaintiff,
                                          ORDER ADOPTING REPORT
       v.                                  AND RECOMMENDATION
 MICHIGAN DEPT. OF
 CORRECTIONS, ET AL.,

                   Defendant.


      This matter is before the Court on Magistrate Judge R. Steven

 Whalen’s Report and Recommendation of October 19, 2020 (ECF No. 104)

 recommending that Plaintiff’s Motion for Temporary Restraining Order

 and Injunctive Relief (ECF No. 66) be DENIED.

      The Court has reviewed the Magistrate Judge’s Report and

 Recommendation. The law provides that either party may serve and file
 written objections “[w]ithin fourteen days after being served with a copy”

 of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

 will make a “de novo determination of those portions of the report… to
 which objection is made.” Id. Where, as here, neither party objects to the

 report, the district court is not obligated to independently review the

 record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will



                                      1
Case 2:19-cv-12354-TGB-RSW ECF No. 107, PageID.2162 Filed 11/17/20 Page 2 of 2




 therefore accept the Magistrate’s Report and Recommendation of October

 19, 2020 as this Court’s findings of fact and conclusions of law.

      Accordingly, it is hereby ORDERED that Magistrate Judge

 Whalen’s Report and Recommendation of October 19, 2020 is

 ACCEPTED and ADOPTED. It is FURTHER ORDERED that

 Plaintiff’s Motion for Temporary Restraining Order and Injunctive Relief

 is DENIED.

 IT IS SO ORDERED.


 Dated: November 17, 2020       s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                                      2
